Title: From George Washington to Samuel Huntington, 4 November 1780
From: Washington, George
To: Huntington, Samuel


                        
                            Sir
                            Head Quarters Prackness Novr 4th 1780
                        
                        I have received some late advices from New York that speak of a large number of transports and other vessels
                            which are getting ready to sail, and of a second embarkation of troops destined to the South. It is added that Rodney with
                            a part of his fleet is preparing to sail to the West-Indies—that he is to detach two ships of the line, the Sandwich and
                            Terrible to convoy a homeward bound European fleet, which is to sail immediately after the Cork fleet arrives.
                        The New York paper mentions the arrival of the troops under General Leslie in Chesapeak Bay which
                            intelligence is said to be derived from one of our prizes.
                        It is with pleasure I can inform Congress that the communication of their late Resolutions relative to the
                            new establishment, has given general satisfaction and excited the gratitude of the Army. I conceived it to be the spirit
                            of both Resolutions, that the retiring Officers should be intitled to Land after the War and published it accordingly. I
                            have the honor to be With the most perfect respect Your Excellency’s Most Obedt humble servt
                        
                            Go: Washington
                        
                    